Name: Commission Implementing Regulation (EU) 2018/155 of 31 January 2018 amending Implementing Regulation (EU) No 686/2012 allocating to Member States, for the purposes of the renewal procedure, the evaluation of active substances (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: marketing;  chemistry;  means of agricultural production;  agricultural policy;  health
 Date Published: nan

 1.2.2018 EN Official Journal of the European Union L 29/8 COMMISSION IMPLEMENTING REGULATION (EU) 2018/155 of 31 January 2018 amending Implementing Regulation (EU) No 686/2012 allocating to Member States, for the purposes of the renewal procedure, the evaluation of active substances (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1107/2009 of the European Parliament and of the Council of 21 October 2009 concerning the placing of plant protection products on the market and repealing Council Directives 79/117/EEC and 91/414/EEC (1), and in particular Article 19, thereof, Whereas: (1) Commission Implementing Regulation (EU) No 686/2012 (2) allocates the evaluation of active substances to a rapporteur Member State and to a co-rapporteur Member State for the purposes of the renewal procedure. Since the evaluation of active substances whose approval expires between 1 January 2022 and 31 December 2024 has not yet been allocated to a Member State or to a co-rapporteur Member State, it is appropriate to proceed to such allocation. (2) In view of the length of the evaluation process for active substances and the recent notification by the United Kingdom pursuant to Article 50 of the Treaty on European Union (3), it is necessary to re-allocate the evaluation of the active substances listed in Part B of the Annex to Implementing Regulation (EU) No 686/2012 for which the United Kingdom is the rapporteur Member State or the co-rapporteur Member State, and for which no supplementary dossier has yet been submitted. The active substances concerned are aluminium ammonium sulphate, azoxystrobin, bupirimate, carbetamide, chlormequat, ethylene, fenbuconazole, fluopicolide, fluquinconazole, flutriafol, garlic extract, metazachlor, myclobutanil, paclobutrazol, pepper, plant oils/citronella oil, propaquizafop, quizalofop-p-ethyl, quizalofop-p-tefuryl, tri-allate and urea. (3) That allocation should be made in such a way that a balance is achieved as regards the distribution of the responsibilities and the work between Member States. (4) This Regulation should enter into force as soon as possible given that the deadline for the submission of the supplementary dossier for some of the active substances concerned is on 28 February 2018. (5) Implementing Regulation (EU) No 686/2012 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Implementing Regulation (EU) No 686/2012 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 January 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 309, 24.11.2009, p. 1. (2) Commission Implementing Regulation (EU) No 686/2012 of 26 July 2012 allocating to Member States, for the purposes of the renewal procedure, the evaluation of the active substances (OJ L 200, 27.7.2012, p. 5). (3) OJ C 326, 26.10.2012, p. 13. ANNEX The Annex to Implementing Regulation (EU) No 686/2012 is amended as follows: (1) In Part B, the entries corresponding to active substances Aluminium ammonium sulphate, Azoxystrobin, Bupirimate, Carbetamide, Chlormequat, Ethylene, Fenbuconazole, Fluopicolide, Fluquinconazole, Flutriafol, Garlic extract, Metazachlor, Myclobutanil, Paclobutrazol, Pepper, Plant oils/Citronella oil, Propaquizafop, Quizalofop-P-ethyl, Quizalofop-P-tefuryl, Tri-allate and Urea are replaced by the following corresponding entries: Active substance Rapporteur Member State Co-rapporteur Member State Aluminium ammonium sulphate IE PT Azoxystrobin AT NO Bupirimate NL PL Carbetamide SE BE Chlormequat AT IT Ethylene NL ES Fenbuconazole SI AT Fluopicolide AT ES Fluquinconazole CZ SK Flutriafol SK CZ Garlic extract IE DK Metazachlor NL PT Myclobutanil AT ES Paclobutrazol AT RO Pepper BE IE Plant oils/Citronella oil FR CZ Propaquizafop AT EE Quizalofop-P-ethyl FI SE Quizalofop-P-tefuryl HR AT Tri-allate NL CZ Urea EL FI (2) The following Part C is added: PART C ALLOCATION OF THE EVALUATION OF ACTIVE SUBSTANCES WHOSE APPROVAL EXPIRES AFTER 31 DECEMBER 2021 AND NOT LATER THAN 31 DECEMBER 2024 Active substance Rapporteur Member State Co-rapporteur Member State 1,4-Dimethylnaphthalene AT PL Acequinocyl DE NL Adoxophyes orana GV strain BV-0001 DE FR Ametoctradin DE NL Aminopyralid FI DK Amisulbrom EL FI Ascorbic acid NL FR Aureobasidium pullulans (strains DSM 14940 and DSM 14941) AT DE Bacillus firmus I-1582 FR DK Bacillus pumilus QST 2808 IT NL Benalaxyl-M PT IT Benzovindiflupyr FR AT Bixafen CZ BE Candida oleophila strain O SI DE Chlorantraniliprole IE DE Cyflumetofen ES AT Disodium phosphonate FR EL Emamectin NL SI Esfenvalerate AT PT Eugenol ES EL Fenpyrazamine LV LT Flubendiamide EL AT Flumetralin HU EL Fluopyram AT HR Fluxapyroxad FR EL Geraniol ES EL Halosulfuron methyl IT PL Helicoverpa armigera nucleopolyhedrovirus (HearNPV) EE FR Ipconazole BE FR Isopyrazam NO EL lambda-Cyhalothrin SE FR Maltodextrin IE FR Mandipropamid AT PT Metaflumizone SE EL Metam (incl. -potassium and -sodium) BE ES Metobromuron FR NO Metsulfuron-methyl DK SE Orange oil FR CZ Paecilomyces fumosoroseus strain Fe9901 PL NL Penflufen PL IE Penthiopyrad SE CZ Phosphane ES DE Potassium phosphonates (formerly potassium phosphite) FR EL Prosulfuron FR SK Pseudomonas sp. Strain DSMZ 13134 NL BG Pyridalyl NL BE Pyriofenone LV EL Pyroxsulam DK FI S-Abscisic acid NL DK Sedaxane FR AT Sodium silver thiosulphate NL LV Spinetoram HR ES Spiromesifen IT AT Spirotetramat AT NO Spodoptera littoralis nucleopolyhedrovirus EE FR Streptomyces lydicus WYEC 108 NL DE Tembotrione AT FR Thiencarbazone FR EL Thymol ES EL Trichoderma asperellum (strain T34) SE IT Trichoderma atroviride strain I-1237 IT SK Valifenalate (formerly Valiphenal) HU SI Zucchini Yellow Mosaik Virus, weak strain DK AT